Case 19-70052-grs   Doc 119   Filed 01/27/20 Entered 01/27/20 12:05:54   Desc Main
                              Document     Page 1 of 5
Case 19-70052-grs   Doc 119   Filed 01/27/20 Entered 01/27/20 12:05:54   Desc Main
                              Document     Page 2 of 5
Case 19-70052-grs   Doc 119   Filed 01/27/20 Entered 01/27/20 12:05:54   Desc Main
                              Document     Page 3 of 5
Case 19-70052-grs   Doc 119   Filed 01/27/20 Entered 01/27/20 12:05:54   Desc Main
                              Document     Page 4 of 5
Case 19-70052-grs   Doc 119   Filed 01/27/20 Entered 01/27/20 12:05:54   Desc Main
                              Document     Page 5 of 5
